958 A.2d 460 (2008)
196 N.J. 527
In the Matter of Jose Luis Del Castillo SALAMANCA, a/k/a Jose L. Del Castillo, an Attorney at Law (Attorney No. XXXXXXXXX).
D-15 September Term 2008
Supreme Court of New Jersey.
October 6, 2008.

ORDER
JOSE LUIS DEL CASTILLO SALAMANCA, a/k/a JOSE L. DEL CASTILLO, of HARTFORD, CONNECTICUT, who was admitted to the bar of this State in 1993, having entered a plea of guilty in the United States District Court for the District of Connecticut, to one count of document fraud, in violation of 18 U.S.C. § 2 and 1546(a), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JOSE LUIS DEL CASTILLO SALAMANCA, a/k/a JOSE L. DEL CASTILLO, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*461 ORDERED that JOSE LUIS DEL CASTILLO SALAMANCA, a/k/a JOSE L. DEL CASTILLO, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSE LUIS DEL CASTILLO SALAMANCA, a/k/a JOSE L. DEL CASTILLO, comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.